--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this "Agreement") made as of the 17th day of October, 2016
by and between Timothy Carlson, residing at the address indicated following his
signature below (hereinafter referred to as "Executive") and Tronox LLC, a
Delaware limited liability company, having its principal place of business at
263 Tresser Boulevard, Suite 1100, Stamford, CT 06901 (hereinafter referred to
as the "Company").


1.          Employment. The Company hereby employs Executive and Executive
agrees to work for the Company as Chief Financial Officer during the Term (as
defined below) of and upon the terms and conditions set forth in this Agreement.


2.          Term. The term of this Agreement (the "Term") shall be for a period
beginning on October 31, 2016 (the "Commencement Date") and continuing until the
third anniversary of the Commencement Date, unless earlier terminated in
accordance with this Agreement. If either party elects not to renew this
Agreement at the end of the Term, such party shall give the other party not less
than 30 days written notice of non-renewal.


3.          Position and Duties. The Executive shall have the duties,
responsibilities and authorities customarily associated with the position of
Chief Financial Officer in a company the size and nature of the Company and will
perform such additional duties as the Chief Executive Officer of the Company
(the "CEO") shall determine. The Executive shall report directly to the CEO. The
Executive agrees to serve, without additional compensation, as a member of the
board of directors and/or as an officer of any Affiliate (as defined in Section
14(c) below) of the Company. The Executive agrees to devote his full business
time, attention and energies to the business of the Company and its Affiliates
and the performance of his duties hereunder. Executive shall not, without the
prior written consent of the Company, directly or indirectly, during the Term,
render services, for compensation or otherwise, to or for any other person or
firm; provided that nothing herein shall be interpreted to preclude Executive
from serving on the Board of Directors of any charitable or other tax exempt or
civic organization with the prior consent of the CEO, but only to the extent
that such service does not materially interfere with the performance of the
Executive's duties and responsibilities hereunder and such service does not
adversely reflect on the reputation of the Company or conflict with the business
goals of the Company, as determined in the sole discretion of the CEO. The
Executive may also manage his personal and family investments, to the extent
such activities do not materially interfere with the performance of his duties
and responsibilities hereunder.


4.          Place of Performance. The Executive shall be based primarily at the
Company's principal executive offices, currently located in Stamford,
Connecticut, or such other Company location as may be reasonably required by the
CEO.


5.          Compensation/Benefits.


 (a)            Base Salary. During the Term of this Agreement, the Company
agrees to pay Executive a base annual salary of $520,000 ("Base Salary"), less
applicable deductions. Such Base Salary shall be reviewed no less frequently
than annually during the term of this Agreement and may be increased by the
compensation committee of the Board of Directors of the Company (the
"Compensation Committee"). Such Base Salary shall be payable in accordance with
the Company's normal business practices or in such other amounts and at such
other times as the parties may mutually agree.
 

--------------------------------------------------------------------------------

 (b)           Regular Annual Bonus. During the Term of this Agreement, the
Executive shall be eligible for an annual cash performance bonus (the "Annual
Bonus") of up to seventy percent (70%) of Base Salary under the Company's annual
bonus plan (as in effect from time to time for senior executives), based upon
the Company's achievement of performance targets established by the Compensation
Committee,  after consultation with the CEO, no later than 60 days after the
commencement of the relevant fiscal year (the "Target Bonus"). These targets
will be revised annually within sixty (60) days of the beginning of each fiscal
year in consultation with the Executive. The Annual Bonus is discretionary, may
be cancelled or revised by the Company at any time, and may be structured as a
part of a deferred compensation arrangement. The Executive shall be eligible for
a pro rata Annual Bonus for 2016.


 (c)           Long-Term Incentive Award. During the Term of this Agreement, the
Executive shall be eligible for an annual long term incentive award (the "LTIP
Grant") pursuant to one or more award agreements to be executed by the Executive
under the Tronox Limited Management Equity Incentive Plan (as in effect from
time to time for senior executives) (the "LTIP Plan") having a grant date value
of up to one hundred fifty percent (150%) of Base Salary, as determined by the
Compensation Committee. The LTIP Grant currently consists of restricted stock,
with time-based restricted shares vesting ratably over three (3) years and
performance-based restricted stock restrictions lapsing after three (3) years.
The LTIP Grant is discretionary, may be cancelled or revised by the Company at
any time, and may be structured as a part of a deferred compensation
arrangement.


 (d)           Stock Ownership Guidelines. The Executive understands that he is
subject to the Company's Stock Ownership Guidelines, a copy of which has been
made available to the Executive, as amended from time to time (the "Stock
Ownership Guidelines"). To the extent not covered by other shares in the Company
owned by the Executive, the LTIP Grant and any other equity-based compensation
will be considered under the Stock Ownership Guidelines as provided therein.
Such Stock Ownership Guidelines include among other things a requirement that
the Executive hold Company common stock equal to at least three times his Base
Salary. The Executive will have five years to satisfy such stock ownership
requirement.


 (e)           Benefits/Vacation. During the Term of this Agreement, the Company
shall provide Executive with such other benefits, including medical, dental,
life insurance, retirement and other plans as are made generally available to
senior executive employees of the Company from time to time. Executive shall be
entitled to five (5) weeks of paid vacation in accordance with the applicable
policies of the Company, which shall be accrued and used in accordance with such
policies. In addition, the Executive will be eligible to participate in the
Company's Executive Financial Counseling Program, and utilize the financial
advisors of his own choosing provided that the Company will not reimburse the
Executive for more than $10,000 per year for this service. Nothing in this
Agreement shall be construed to require the Company to establish any benefit
plans or to prevent the modification or termination of any benefit plans once
established.
 

--------------------------------------------------------------------------------

 (f)           Expenses. During the Term of this Agreement, the Company shall
reimburse Executive for the reasonable business expenses incurred by Executive
in the course of performing his duties for the Company hereunder in accordance
with the procedures then in place for such reimbursement.


6.          Early Termination.


 (a)            Events of Termination. The Executive's employment hereunder
shall be terminated and, other than the obligations listed in Section 6(c), the
Company's obligations hereunder shall cease, including the obligation to pay
compensation for any period after the date of termination. Grounds for
termination shall include:
 
 (i)    Death: without the necessity of notice, upon the death of the Executive;
 
 (ii)   By the Company:



 
a.
upon the Disability of the Executive, or

 

 
b.
without Cause, or

 

 
c.
with Cause. In order to invoke a termination for Cause, (1) the Company must
provide written notice to the Executive stating the basis for the termination
for "Cause," and (2) as to clauses (A), (B) or (E) of Section 6(b)(ii), the
Executive has failed to cure the conduct that is the basis of the determination
of Cause, to the extent curable, within thirty (30) days of the giving of such
notice.

 

--------------------------------------------------------------------------------

 (iii)   By the Executive:


a.
upon thirty (30) days advance written notice, or



b.
for Good Reason. In order to invoke a termination for Good Reason, (A) the
Executive must provide written notice to the Company within ninety (90) days of
the occurrence of any event of "Good Reason," (B) the Company must fail to cure
such event within thirty (30) days of the giving of such notice and (C) the
Executive must terminate employment within thirty (30) days following the
expiration of the Company's cure period.



 (b)           Definitions.  As used herein, the following terms shall have the
meanings set forth below:
 
 (i)          The term "Disability" shall mean the inability of the Executive to
perform the essential functions of his job, even with reasonable accommodation,
as a result of a disability or illness, as such terms are defined by the
Americans with Disabilities Act, which inability is expected to exceed one
hundred eighty (180) days (including weekends and holidays) in any three hundred
sixty-five (365)-day period. "Disability shall be determined by agreement of the
Executive's treating physician and a physician appointed by the Company or, if
such physicians cannot agree on Disability, they shall together appoint a third
independent physician whose determination of Disability shall be final. The
Executive shall make himself available for examination by the physician or
physicians making the determination of Disability as the Company may reasonably
request.


 (ii)          The term "Cause" shall mean a finding by the CEO that the
Executive has (A) acted with negligence or engaged in misconduct in connection
with the performance of his duties hereunder, (B) engaged in an act of
insubordination, (C) engaged in common law fraud against the Company or its
employees, (D) been convicted of, or pleaded nolo contendere to, a crime (other
than minor traffic violations), (E) acted against the best interests of the
Company in a manner that has or could have a material adverse effect on the
financial condition or reputation of the Company, as determined by the CEO in
his sole discretion, or (F) materially breached this Agreement or the
Non-Disclosure, Non-Competition and Assignment of Work Product Agreement (as
defined below).


 (iii)          The term "Good Reason" shall mean (A) any material diminution in
the Executive's title, duties or authority; (B) a reduction in the Executive's
Base Salary; (C) the assignment of duties substantially inconsistent with the
Executive's status as an executive officer of the Company; (D) any other
material breach of this Agreement; or (E) the failure of the Company to obtain
the assumption in writing of its obligations under this Agreement by any
successor to all or substantially all of the assets of the Company after a
merger, consolidation, sale or similar transaction in which such Agreement is
not assumed by operation of law.
 

--------------------------------------------------------------------------------

 (c)            Payments Upon Termination.


 (i)          Upon the death or Disability of the Executive, the Executive or
his estate or legal representative shall be entitled to all compensation and
benefits earned but not yet paid to and including the date of termination,
including (i) Base Salary, (ii) determined but unpaid Annual Bonus approved by
the Compensation Committee for the prior year, (iii) accrued and unused vacation
and sick days, (iv) any amounts or benefits owing to the Executive or to the
Executive's beneficiaries under then applicable benefit plans of the Company
(excluding any severance plan, program, agreement or arrangement) and (v)
reimbursement of expenses properly incurred by the Executive (together, the
"Accrued Benefits"). In addition, the Executive or his estate or legal
representative shall be entitled to a lump sum amount equal to a pro-rated
portion, through the last day of the calendar month immediately preceding the
date of termination, of the Annual Bonus for the current year, based on the
achievement of the applicable performance criteria for the year of the
Executive's death (the "Pro Rated Bonus Amount"). In the event of the
Executive's Disability, any amounts payable as compensation during the period of
disability or illness shall be reduced by any amounts paid during such period
under any disability plan or similar insurance of the Company.


 (ii)          Upon termination of this Agreement by the Company for any reason
other than death, disability or Cause, and upon termination of this Agreement by
the Executive for Good Reason, Executive shall be entitled to (i) all Accrued
Benefits, (ii) the Pro-Rated Bonus Amount and (iii) payment of severance in an
amount equal to the sum of his annual Base Salary plus his Annual Bonus for one
year (together, the "Severance Amount"), which shall be payable in equal
installments over the course of twelve (12) months in accordance with the
Company's normal payroll practices, or in such other amounts and at such other
times as the parties may mutually agree in writing. In addition, the Executive
and his covered dependents shall be entitled to continued participation for the
one-year period following the date of termination in such medical, dental and
hospitalization insurance coverage in which the Executive and his eligible
dependents were participating immediately prior to the date of termination, on
the same terms and conditions as applicable immediately prior to the Executive's
termination.


 (iii)          Upon termination of this Agreement by the Company for Cause,
upon termination of this Agreement by the Executive without Good Reason, and
upon the expiration of this Agreement, Executive shall be entitled to all
Accrued Benefits and no other payments.
 

--------------------------------------------------------------------------------

 (d)           Timing of Payments. The Executive shall be paid the Base Salary
through date of termination, determined but unpaid prior year Annual Bonus and
accrued and unused vacation and sick days included in the Accrued Benefits
promptly after the date of termination. The remaining Accrued Benefits shall be
paid in accordance with Company plans and policies in effect from time to time.
The Pro-Rated Bonus Amount, if any, shall be paid at the time bonuses are
generally paid by the Company. Except as set forth herein, following payment of
the Accrued Benefits, the Pro-Rated Bonus Amount, if applicable, and the
Severance Amount, if applicable, the Company shall have no further obligations
to the Executive or his estate or legal representative under this Agreement.
 
 (e)            Release. As a condition of receiving any and all amounts payable
and benefits or additional rights provided pursuant to this Agreement, other
than the Accrued Benefits, the Executive must execute and deliver to the Company
and not revoke a general release of claims in favor of the Company in
substantially the form attached on Annex B hereto. Such release must be executed
and delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following the Executive's date of termination. The Company shall
deliver to the Executive the appropriate form of release of claims for the
Executive to execute within five (5) business days following the date of
termination.
 
 (f)            Certain Payment Delays. Notwithstanding anything to the contrary
set forth herein, to the extent that the payment of any amount described in
Section 6(c) constitutes "nonqualified deferred compensation" for purposes of
Code Section 409A (as defined in Section 21(a) hereof), any such payment
scheduled to occur during the first sixty (60) days following the termination of
employment shalt not be paid until the first regularly scheduled pay period
following the sixtieth (60th) day following such termination and shall include
payment of any amount that was otherwise scheduled to be paid prior thereto.
 
 (g)           No Offset. The Executive shall be under no obligation to seek
other employment and there shall be no offset against amounts due to him on
account of any remuneration or benefits provided by any subsequent employment he
may obtain.
 
 (h)           Resignations. If the Executive's employment is terminated for any
reason, voluntary or involuntary, the Executive will resign as a director and
officer of each of the Company's Affiliates, as applicable, and from any other
entity in which he is serving as a director or officer at the request of the
Company. Such resignations shall be effective no later than the date of
termination of the Executive's employment with the Company.
 
7.          Employer's Authority. Executive agrees to observe and comply with
the rules and regulations of the Company as adopted by the Company's Board of
Directors or the CEO respecting the performance of his duties and to carry out
and perform orders, directions and policies communicated to him from time to
time.
 

--------------------------------------------------------------------------------

8.          Non-Competition; Non-Disclosure and Assignment of Work Product.
Executive will execute the Non-Disclosure, Non-Competition and Assignment of
Work Product Agreement of the Company, a copy of which is attached as Annex A
hereto and made a part hereof (the "Non-Disclosure, Non-Competition and
Assignment of Work Product Agreement"). Said agreement shall survive termination
of employment hereunder.
 
9.          Mutual Non-Disparagement. During the Term and for the two (2) year
period following the date of termination, the Executive agrees not to make
public statements or communications that disparage the Company, its business,
services, products or Affiliates or its or their current, former or future
directors, executive officers or shareholders (in their capacity as such).
During the Term and for the two (2) year period following the date of
termination, the Company agrees that it shall not, and that it shall instruct
its directors and executive officers to not, make public statements or
communications that disparage the Executive. The foregoing shall not be violated
by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).


10.         Execution, Delivery and Performance. The execution, delivery and
performance by Executive of this Agreement or any other agreement, instrument or
document contemplated herein or hereby will not result in a breach of or
conflict with any terms of any other agreement, instrument or document to which
Executive is a party or by which Executive or his property is bound. No consent
or approval of any person or entity, other than those that have been obtained by
Executive, is required for Executive to execute, deliver and perform its
obligations under this Agreement or any agreement, instrument or document
contemplated herein or hereby.


11.         Indemnification. During the Term and thereafter, the Company agrees
to indemnify and hold the Executive and the Executive's heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys' fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive's service as an
officer, director or employee, as the case may be, of the Company, or the
Executive's service in any such capacity or similar capacity with an Affiliate
or other entity at the request of the Company, both prior to and after the
Commencement Date, and to promptly advance to the Executive or the Executive's
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive's behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Company.
During the Term and thereafter, the Company also shall provide the Executive
with coverage under its current directors' and officers' liability policy to the
same extent that it provides such coverage to its other executive officers. If
the Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which the Executive may request indemnity under this provision, the Executive
will give the Company prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive's right to indemnification.
The Company shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Company and the Executive in
connection with the defense of a proceeding, the Executive shall so notify the
Company and shall be entitled to separate representation at the Company's
expense by counsel selected by the Executive (provided that the Company may
reasonably object to the selection of counsel within ten (10) business days
after notification thereof) which counsel shall cooperate, and coordinate the
defense, with the Company's counsel and minimize the expense of such separate
representation to the extent consistent with the Executive's separate defense.
This Section 11 shall continue in effect after the termination of the
Executive's employment or the termination of this Agreement.
 

--------------------------------------------------------------------------------

12.         Notices. Any notice permitted or required hereunder shall be deemed
sufficient when hand-delivered or mailed by certified mail, postage prepaid,
return receipt requested or delivered by nationally recognized overnight courier
service and addressed if to the Company at the address indicated above and if to
the Executive at the address indicated below (or to such other address as may be
provided by written notice received at least five (5) business days prior to the
hand delivery or mailing of any such notice).
 
13.        Survival. The provisions of Sections 6, 8, 9, 11, 12, 14, 15, 16, 17,
18, 19,20 and 21 hereof and this Section 13 shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.


14.         Miscellaneous. (a) This Agreement, together with the other
agreements referenced herein, (i) constitutes the entire agreement between the
parties concerning the subjects hereof, there being no representations,
warranties or commitments except as set forth herein, and supersedes and
replaces all other agreements related to the subject matter hereof, (ii) shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, legal representatives, successors
and assigns, (iii) may be executed in one or more counterparts, each of which
shall be an original and all of which shall be deemed to constitute one and the
same instrument (iv) may not be assigned by Executive without the prior written
consent of the Company, and (v) may be assigned by the Company to any Affiliate
of the Company or to the successors or assigns of the Company, provided such
successors or assigns carry on substantially the Company's business as conducted
at the time of assignment and shall be binding upon, and inure to the benefit
of, any such Affiliate, successor or assign.
 

--------------------------------------------------------------------------------

 (b)           Headings herein are for convenience of reference only and shall
not define, limit or interpret the contents hereof.


 (c)           As used herein, the term "Affiliate" shall mean any individual or
entity controlling, controlled by or under common control with the Company, or
any officer or director of the Company, now or in the future, including without
limitation, partnerships, limited liability companies or joint ventures in which
the Company or any Affiliate acquires a controlling interest.


15.         Amendment; Waiver. This Agreement may be amended, modified or
supplemented by the mutual consent of the parties in writing, but no oral
amendment, modification or supplement shall be effective. No waiver of any
provision of this Agreement or any breach hereunder shall be deemed a waiver of
any other provision or subsequent breach, nor shall any such waiver constitute a
continuing waiver. Delay or failure of any party to insist on strict performance
or observance of any provision of this Agreement or to exercise any rights or
remedies hereunder shall not be deemed a waiver. Any waiver shall be effective
only if in writing and signed by the waiving party.


16.         Severability. The provisions of this Agreement are severable. The
invalidity of any provision shall not affect the validity of any other
provision.


17.         Governing Law. This Agreement shall be construed and regulated in
all respects under the internal laws of the State of Connecticut, without
reference to conflicts of laws rules.


18.         Rights Cumulative. The rights and remedies set forth in this
Agreement are in addition to, and cumulative with, any rights or remedies of the
parties at law or in equity.


19.         Arbitration. In the event of any dispute between the parties,
including but not limited to any claims arising from or related to this
Agreement or the termination of this Agreement, any claims related to
Executive's employment or the termination of the Executive's employment, or any
claims arising under the state and federal laws governing employment (including
without limitation discrimination claims), such dispute will be determined, upon
the written request of either party, by binding arbitration under the auspices
of and pursuant to the Employment Dispute Resolution Rules of the American
Arbitration  Association. Such arbitration shall be conducted in Stamford,
Connecticut before a single arbitrator. The arbitrator will have no power to add
to, subtract from, or modify any of the terms of this Agreement except that a
provision otherwise invalid, illegal or unenforceable shall be modified or
subtracted from to the least extent necessary to make it valid, legal and
enforceable. The decision of the arbitrator shall be final and may be enforced
by any court of competent jurisdiction, and both parties hereto consent to the
personal jurisdiction of the state and federal courts of Connecticut for such
purposes. Notwithstanding the foregoing, the Company shall be entitled to seek
injunctive relief against the Executive in the state and federal courts of
Connecticut for any breach or threatened breach of any provisions of this
Agreement. In addition, in the event that the Company prevails in any such
action for injunctive relief, the Executive shall be liable to the Company for
all of its attorneys' fees and legal costs incurred in such action, as well as
all damages or other remedies available at law.
 

--------------------------------------------------------------------------------

20.        Withholding. The Company may withhold from any benefit payment under
this Agreement all federal, state, city or other taxes or other amounts as shall
be required pursuant to any law or governmental regulation or ruling.


21.        Section 409A.


 (a)           The intent of the parties is that payments and benefits under
this Agreement comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively "Code Section
409A") and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. If the Executive notifies the
Company (with specificity as to the reason therefor) that the Executive believes
that any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause the Executive to incur any
additional tax or interest under Code Section 409A and the Company concurs with
such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to attempt to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.


 (b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." If the Executive is deemed on the date of
termination to be a "specified employee" within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a "separation from service," such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such "separation from
service" of the Executive, and (B) the date of the Executive's death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 21(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 

--------------------------------------------------------------------------------

 (c)           To the extent that reimbursements or other in-kind benefits under
this Agreement constitute "nonqualified deferred compensation" for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.


 (d)           For purposes of Code Section 409A, the Executive's right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the solo discretion of the Company.


 (e)           Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
"nonqualified deferred compensation" for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.



 
TRONOX LLC
        By:
/s/ Richard Muglia
 
Richard Muglia
 
Senior Vice President, General Counsel and Secretary
       
EXECUTIVE
        By:
 /s/ Timothy Carlson
 
Timothy Carlson

 

--------------------------------------------------------------------------------

Annex A


NON-DISCLOSURE, NON-COMPETITION
AND ASSIGNMENT OF WORK PRODUCT AGREEMENT


THIS NON-DISCLOSURE, NON-COMPETITION AND ASSIGNMENT OF WORK PRODUCT AGREEMENT,
made as of the 17th day of October, 2016 (hereinafter this "Agreement"), between
Tronox LLC, a Delaware limited liability company (the "Company"), and Timothy
Carlson, of Sandy Hook, CT (the "Executive").
 
1.          Nature of the Company's Business. The Executive understands and
acknowledges that the Company is in the business of (i) developing, acquiring,
managing, producing, marketing, providing and selling chemicals, including
without limitation titanium ore and titanium dioxide, and (ii) mining and
beneficiating mineral sands, and that the Company may develop, market, license
and provide other products and services and may engage in other business
activities from time to time.
 
2.          Nature of Employment Obligations. The Company has agreed to hire the
Executive on the condition that the Executive enter into and abide by the terms
of this Agreement. The parties agree that this Agreement is an essential element
of the Executive's employment and, but for the Executive's agreement to comply
with its terms, the Company would not have hired the Executive. The Executive
agrees that his hiring constitutes good and sufficient consideration for the
Executive's promises and obligations under this Agreement.


3.          Covenant Against Disclosure.
 
 A.           Definition of "Confidential Information". For purposes of this
Agreement, "Confidential Information" shall mean all information about the
Company or any affiliate relating to any of their products or services or any
phase of their operations, including, without limitation, business plans and
strategies, trade secrets, know-how, contracts, financial statements, pricing
strategies, costs, customers and potential customers, vendors and potential
vendors, investors and potential investors, marketing and distribution
information, business results, software, hardware, databases, processes,
procedures, technologies, designs, concepts, ideas, formulas and information,
and methods not generally known through legitimate means to any of their
Competitors (as defined below), with which the Executive becomes acquainted
during the term of his employment. "Confidential Information" also includes
confidential information of third parties made available to the Company on a
confidential basis. "Confidential Information" shall not include information
that(a) is generally known to the public without breach by the Executive, (b)
was given to the Executive by a third party without any obligation of
confidentiality or (c) that the Executive can demonstrate by written evidence
was obtained or independently developed by the Executive prior to employment by
the Company.
 

--------------------------------------------------------------------------------

 B.            Confidential Treatment.   The Executive shall not disclose or
cause to be disclosed any Confidential Information and shall not use or cause to
be used any Confidential Information for any purpose other than fulfilling his
employment obligations to the Company, without the express prior written
authorization of the Company. The Executive acknowledges that this restriction
on disclosure and use applies with respect to all Confidential Information,
whether learned before or after the date of this Agreement. All records, files,
materials and Confidential Information obtained by the Executive in the course
of employment with the Company are confidential and proprietary and shall remain
the exclusive property of the Company or its affiliates, as the case may be.
Upon the termination of the Executive's employment with the Company or any
affiliate, or at any time upon the request of the Company, the Executive (or his
heirs or personal representatives, as applicable) shall deliver to the Company
all documents and materials containing Confidential Information relating to the
business or affairs of the Company or its affiliates, or their customers or
clients, and all other documents, materials and other property belonging to the
Company or its affiliates, or their customers or clients, that are in the
possession or under the control of the Executive. Anything herein to the
contrary notwithstanding, the provisions of this section shall not apply when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible 
any information, provided that prior to any such disclosure the Executive shall
provide the Company with reasonable written notice of the requirements to
disclose and an opportunity to object to such disclosure and the Executive shall
cooperate with the Company in filing such objection.


 C.             Remedies. The parties acknowledge and agree that Confidential
Information is vital to the operations of the Company and its affiliates and
that the loss suffered by breach of any of the provisions of this Section 3
cannot be reasonably or adequately compensated for by damages. In the event that
the Executive breaches any provision of this Section 3 during the term of
employment or thereafter, the Company shall be entitled to equitable relief by
way of injunction or otherwise,  in addition to any other remedies the Company
may have at law or in equity.


4.          Covenants Against Competition and Solicitation.


 A.            Definition of "Competitor". For purposes of this Agreement,
"Competitor" shall mean any company engaged, directly or indirectly, in (i)
developing, acquiring, managing, producing, marketing, providing or selling
chemicals, including without limitation titanium ore or titanium dioxide, (ii)
mining or beneficiating mineral sands or (iii) developing, acquiring, managing,
producing, marketing, providing and selling any other products or services that
are sold or performed by the Company or its Affiliates during the period of
employment of the Executive by the Company.
 

--------------------------------------------------------------------------------

 B.            Non-Competition. The Executive hereby covenants and agrees that
for a period commencing on the date of this Agreement and continuing for one (1)
year after the Executive ceases to be employed by the Company (hereinafter the
"Non-Competition Period"), and regardless of whether Executive voluntarily
resigns or is involuntarily discharged, Executive shall not directly or
indirectly, either individually  or as an officer, director, shareholder,
employee, agent, partner, member, owner, principal, consultant, representative,
or in any other individual, corporate or representative capacity, participate
in, belong to, be employed by, provide consulting services to or be involved in
any business entity that is a Competitor.  This restriction shall apply in the
United States and any other country in which the Company is conducting its
business. During the Non-Competition Period, the Executive shall not interfere
with or damage (or attempt to interfere with or damage) any relationship or
agreement between the Company or its affiliates and any customer or potential
customer.  This restriction shall not limit the Executive from owning less than
one percent (1%) of the outstanding capital stock of a publicly traded company.
This Section 4(B) shall not apply if the employment of the Executive terminates
as a result of the Company’s decision not to renew or extend the term of the
Employment Agreement by and between the Company and the Executive, dated as of
October 17, 2016, provided the Executive is not then in material breach of such
Employment Agreement or this Agreement.


 C.            Non-Solicitation of Company Clients. During the Non-Competition
Period, the Executive agrees not to solicit, entice, interfere with or otherwise
attempt to interfere with the business, directly or indirectly, of any Company
client for or on behalf of any Competitor. For the purposes of this Agreement, a
Company client shall include any potential client or customer of the Company to
which the Company made a business proposal or discussed doing business during
the six (6) months preceding termination of the Executive's employment with the
Company, or any broker, agent or consultant of such person or entity.


 D.            Non-Solicitation of Company Employees. During the Non-Competition
Period, the Executive agrees not to solicit for employment and not to hire on
his own behalf or on behalf of any other person or entity any employee of the
Company or any other person or entity controlling, controlled by or under common
control with the Company or any person who was employed by the Company during
the six (6) month period immediately preceding the termination of Executive's
employment with the Company. During the Non-Competition Period, the Executive
also agrees not to solicit or otherwise entice any person employed by the
Company to terminate or refrain from continuing such employment or to become
employed by or enter into contractual relations with any other individual or
entity other than the Company. Notwithstanding the foregoing, the Executive may
respond to an unsolicited request from any former employee of the Company for
advice on employment matters and may respond to an unsolicited request for an
employment reference regarding a former employee of the Company from such former
employee, or from a third-party, by providing a reference setting forth his
personal views about such former employee, subject to any Company policies or
procedures for providing references; provided that, in each case, the Executive
does not encourage the former employee to become employed by a Competitor.
 

--------------------------------------------------------------------------------

 E.             Remedies. The parties acknowledge and agree that the Executive's
services hereunder are special, unique, unusual and extraordinary, giving them
peculiar value, the loss of which cannot be reasonably or adequately compensated
solely by damages. In the event that the Executive breaches any provision of
this Section 4 during the term of employment or thereafter, the Company shall be
entitled to equitable relief by way of injunction or otherwise in addition to
any other remedies the Company may have at law or in equity. In the event that
the scope of the restrictions on competition and solicitation, the duration of
such restrictions or the geographic areas herein specified should be adjudged
unreasonable in any court proceeding, then such scope shall be narrowed, such
duration shall be reduced by such number of months and such geographic area
shall be reduced by elimination of such portion thereof as deemed unreasonable,
so that this Agreement may be enforced with such scope, during such period of
time and in such geographic area as is adjudged to be reasonable.


 F.             Acknowledgement. The Executive has carefully read and considered
the provisions of this Section 4 and, having done so, agrees that the
restrictions set forth herein, including, but not limited to, the
Non-Competition Period, are fair, are reasonably required to protect the
legitimate business interests of the Company, and will not unduly prevent the
Executive from earning a living after the termination of his employment with the
Company.


5.          Assignment of Work Product.


 A.            Assignment of Work Product. Any inventions, discoveries, designs,
graphics, formulas, product improvements, written materials, software, code or
other proprietary information, intellectual property or discoveries
(collectively, "Work Product"), whether or not they may be patented or copyright
protected, resulting from any work the Executive does (alone or with others) as
an employee of the Company during the course of his employment and which relate
to the business of the Company shall be promptly disclosed by the Executive to
the Company and shall be and remain "work for hire" and the exclusive property
of the Company. The Executive hereby assigns to the Company any rights the
Executive may have or acquire in such Work Product and shall sign and deliver,
during or following the course of his employment, and without additional
compensation, any instruments confirming the exclusive ownership by Company of
such Work Product.
 

--------------------------------------------------------------------------------

 B.            Exceptions.  Notwithstanding Section 5(a), the Executive shall
retain all right, title and interest in any ideas, works, inventions or
improvements that the Executive can demonstrate by written evidence were
developed prior to the commencement of employment. The Executive shall further
retain all right, title and interest to his general know-how and expertise in
the industry, even if developed or refined during the term of employment.


 C.           Further Assurances. The Executive further undertakes to do all
things necessary, without further compensation, but at the Company's expense, to
assign all intellectual property rights in Work Product set forth in this
Section 5 to the Company or its designee and to obtain patent and copyright
protection in the name of the Company or its designee for such ideas, works,
inventions or improvements.


6.          Employment Term. No provision of this Agreement is intended to, or
does, alter the nature of the parties' employment relationship. This Agreement
is not and shall not be construed as a contract of employment for any term or
period of time. The Executive understands and agrees that the covenants against
disclosure, competition and solicitation set forth above in Section 3 and
Section 4 and the assignment of rights set forth above in Section 5 shall remain
in effect following the termination of the parties' employment relationship. The
Executive further understands and agrees that the covenants against disclosure
set forth above in Section 3 and the assignment of rights set forth above in
Section 5 have been in effect from the commencement of the Executive's
employment.


7.          Defend Trade Secrets Act.  Notwithstanding anything contained in
this Agreement to the contrary:


 A.            You shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (i)
is made (x) in confidence to a Federal, State or local government official,
directly or indirectly, or to an attorney, and (y) solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed under seal in a lawsuit or other proceeding.


 B.            If you file a lawsuit for retaliation by an employer for
reporting a suspected violation of law, you may disclose a trade secret to your
attorney and use the trade secret information in the court proceeding if you (i)
file any document containing the trade secret under seal, and (ii) do not
disclose the trade secret, except pursuant to court order.


8.          Binding Effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the Company and the Executive, and their respective
heirs, executors, administrators, legal representatives, successors and assigns.
 

--------------------------------------------------------------------------------

9.          Severability. The provisions of this Agreement shall be deemed
severable. The invalidity or unenforceability of any one or more of the
provisions of this Agreement shall not affect the validity and enforceability of
the other provisions.


10.        Attorneys' Fees and Costs. The Executive shall reimburse the Company
for its expenses, disbursements, costs and reasonable attorneys' fees incurred
in enforcing its rights upon any breach by the Executive of his obligations
hereunder.


11.        Modification or Waiver. No change or modification of this Agreement
shall be valid or binding unless it is in writing and signed by both parties. No
waiver of any provision of this Agreement shall be valid unless it is in writing
and signed by the patty against whom the waiver is sought to be enforced.


12.        Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Connecticut without regard to its conflicts of law principles.


13.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
14.        Entire Agreement. This Agreement sets forth the entire agreement of
the parties in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties of the parties, whether oral or written, in
respect thereof.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.



 
TRONOX LLC
        By:
/s/ Richard Muglia
 
Richard Muglia
 
Senior Vice President, General Counsel and Secretary
       
EXECUTIVE
        By:
/s/ Timothy Carlson
 
Timothy Carlson

 

--------------------------------------------------------------------------------

Annex B


GENERAL RELEASE


I, Timothy Carlson, in consideration of and subject to the performance by Tronox
LLC (together with its parent companies and subsidiaries, the "Company"), of its
obligations under Section 6 of the Employment Agreement, dated as of October [
], 2016 (the "Agreement"), do hereby release and forever discharge as of the
date hereof the Company and its respective affiliates and subsidiaries and all
present, former and future directors, officers, agents, representatives,
employees, successors and assigns of  the Company and/or its respective
affiliates and  subsidiaries and direct or indirect owners (collectively,  the
"Released Parties")  to the extent provided  herein (this "General Release").
The Released Parties are intended third-party beneficiaries of this General
Release, and this General Release may be enforced by each of them in accordance
with the terms hereof in respect of the rights granted to such Released Parties
hereunder.  Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.


1.          I understand that, other than the Accrued Benefits, the payments or
benefits paid or granted to me under Section 6 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled.   I understand  and agree that I
will not receive the payments and benefits specified in Section 6 of the
Agreement, other than the Accrued Benefits, unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release.  Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.


2.          Except as provided in Section 4 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of  action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys' fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through  the date that this General
Release  becomes effective  and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993: the Worker Adjustment Retraining and Notification  Act; the
Employee  Retirement  Income Security  Act of 1974; any applicable Executive
Order Programs; the Fair Labor Standards Act; or their state or local
counterparts, including but not limited to the Connecticut Fair Employment
Practices Act ("CFEPA"), the Connecticut  Family and Medical  Leave Act
("CFMLA"), the Connecticut  wage and hour statutes; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common  law; or arising under any policies, practices or
procedures of the Company; or any  claim  for  wrongful  discharge,  breach  of 
contract,  infliction  of emotional  distress, defamation; or any claim for
unpaid wages, unpaid bonuses, unpaid vacation time, unpaid overtime (other than
the "Accrued Benefits" as that term is defined in the Employment Agreement) or
costs, fees, or other expenses, including attorneys' fees incurred in these
matters) (all of the foregoing collectively referred to herein as the
"Claims").  I understand and intend that this General Release constitutes a
general release of all claims and that no reference herein to  a specific form
of claim, statute or type of relief is intended to limit the scope of this
General Release.
 

--------------------------------------------------------------------------------

3.          I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by Section 2 above.


4.          I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute  this General  Release.    I
acknowledge and agree that my separation  from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).


5.          I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever, including,  without limitation, reinstatement, back pay, front pay,
and any form of injunctive relief. Notwithstanding the foregoing, I acknowledge
that I am not waiving and am not being required to waive an y right that cannot 
be waived under law, including the right to file an administrative  charge with
any state or federal agency (such as, but not limited to, the EEOC or SEC) or
participate in an administrative investigation or proceeding; provided,
however,  that I disclaim and waive any right to share or participate in any
monetary award resulting from the prosecution of such charge or investigation or
proceeding.
 

--------------------------------------------------------------------------------

6.          In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims herein above
mentioned or implied.   I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.   I further agree
that in the event that I should bring a Claim seeking damages against the
Company, or in the event that I should seek to recover against the Company in
any Claim brought by a governmental agency on my behalf, this General Release
shall serve as a complete defense to such Claims to the maximum extent permitted
by law. I further agree that I am not aware of any pending claim, or of any
facts that could give rise to a claim, of the type described in Section 2 as of
the execution of this General Release.


7.          I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.


8.          I agree that I will forfeit all amounts payable by the Company
pursuant to the Agreement if I challenge the validity of this General Release;
provided, however, that such forfeiture will not be applicable in the event of a
challenge under the Age Discrimination in Employment Act. I also agree that if I
violate this General Release by suing the Company or the other Released
Parties,  I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys' fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.
 

--------------------------------------------------------------------------------

9.          I agree that this General Release and the Agreement are confidential
and agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.


10.        Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the
Securities  and Exchange Commission  (SEC), the Financial Industry Regulatory
Authority (FINRA), or any  other self-regulatory organization or governmental
entity.


11.        I hereby acknowledge that Sections 6, 8, 9, 11, 12, 13, 14, 15, 16,
17, 18, 19, 20 and 21 of the Agreement shall survive my execution of this
General Release.


12.        I represent  that I am not aware of any Claim by me, and I
acknowledge that I may hereafter discover Claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in Section 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it. I
also acknowledge and agree that any such discovery by me shall not in any way
alter or diminish the scope or the effect of this General Release.


13.        Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way waive any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement occurring after the date on which I sign this General
Release.


14.        Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General  Release  is held to be invalid, illegal
or  unenforceable  in any respect under any applicable l aw or rule in any
jurisdiction,  such invalidity, illegality or unenforceability  shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.   This
General Release constitutes the complete and entire agreement  and understanding
among the parties, and supersedes any and all prior or contemporaneous
agreements, commitments, understandings or arrangements, whether written or
oral, between or among any of the parties, concerning the subject matter hereof.
 

--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 

  (i)
I HAVE READ IT CAREFULLY;

 

  (ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT  RIGHTS,
INCLUDING  BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED,  TITLE  VII  OF  THE  CIVIL  RIGHTS  ACT  OF   1964, 
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES   ACT 
OF'   1990, AND  THE  EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED;




 
(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;




  (iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE, SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;




  (v)
I HAVE  HAD  AT LEAST  [21][45]  DAYS  FROM THE DATE OF  MY RECEIPT  OF THIS 
RELEASE TO CONSIDER  IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE  MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;




 
(vi)
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;




  (vii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND




  (viii)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
General Release; or have caused this General Release to be duly executed and
delivered on their behalf.
 

  TRONOX LLC  

 

  By:
 
   
Thomas Casey
   
Chairman and Chief Executive Officer

 

 
EXECUTIVE
 

 

  By:
 
   
Timothy Carlson

 
 

--------------------------------------------------------------------------------